Citation Nr: 1525265	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-27 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for seborrheic dermatitis, claimed as a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 1993.  He also had a period of active duty for training (ACDUTRA) from June 1988 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for the claimed disability.  

In October 2012, the Veteran notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

1. The Veteran was treated for a skin rash on his chin in service.

2.  The Veteran has a current diagnosis of seborrheic dermatitis, which manifested many years after service and is not related to the skin rash or other event in service.


CONCLUSION OF LAW

The criteria for service connection for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the RO provided a notice letter to the Veteran in August 2011, prior to the initial adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records and service personnel records were obtained.  VA treatment records and private treatment records are associated with the claims folder.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent a VA examination in June 2012 to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the examination adequate for adjudication purposes.  The examination was performed by a medical professional based on review of personnel and medical records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disabilities has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

VA adjudicators are directed to assess both medical and lay evidence in disability compensation claims.  The evaluation of evidence generally involves a three-step inquiry:  (1) the Board must determine whether the evidence comes from a competent source; (2) the Board must then determine if the evidence is credible, or worthy of belief, see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); and (3) the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he has seborrheic dermatitis that is from an injury that he got in the Gulf War.  He states that seborrheic dermatitis is caused by environmental elements, and that he was exposed to a chemical bomb site explosion by EOD and had a stove explode on his face in a tent.  He further states that he was first told of his skin condition by military medics in February 1993, and that the rashes come and go and appear on his face other areas of his body.  See the September 2010 statement; the August 2011 statement.

The record establishes that the Veteran has a current diagnosis of seborrheic dermatitis.  See the November 2010 treatment record from Dr. J.M.  Thus, the current disability requirement for service connection for seborrheic dermatitis is satisfied.  The Board also notes that because the Veteran has a diagnosis, 38 C.F.R. § 3.317(a)(1), for compensation for certain disabilities occurring in Persian Gulf veterans, is not for application in this case.

The Veteran's service treatment records (STRs) establish that the Veteran was treated for a rash in his groin area in June 1990.  He was assessed as having tinea corporis and treated with Lotrimin cream.  The Veteran complained of having sore razor bumps in April 1992.  In January 1993, he complained again of having shaving bumps for two weeks.  In February 1993, the Veteran complained of irritated skin on his chin.  He was observed to have a shaving profile and small pustules on his chin, which was diagnosed as irritated skin due to dirt and sweat on his helmet chin strap.  He was treated with hydrocortisone cream.  A few days later, the Veteran was treated for a bump below his right ear lobe, which was determined to be an undeveloped pimple or ingrown hair.  The Veteran's skin was found to be normal in his entrance and separation examinations, and seborrheic dermatitis was not diagnosed in service.

The Board notes that the Veteran is service-connected for pseudofolliculitis barbae.

The Board finds that the weight of the competent and credible evidence shows that the current seborrheic dermatitis first manifested after service and is not related to the skin rashes treated in service.  The first evidence of diagnosis of seborrheic dermatitis was in November 2010, more than 17 years since the Veteran separated from active service.

In June 2012, the Veteran was afforded a VA examination to determine the nature and etiology of any current skin conditions.  The Veteran reported that he had a rash that affected his face, ears, eyebrows, scalp, and chest, which was diagnosed as seborrheic dermatitis in 2008.  He also stated that he had the rash for years before the diagnosis, but that since he started taking medication he has not had a problem.  The examining physician indicated that the Veteran was treated with topical corticosteroids and other topical medications, and upon examination none of his body area was affected by the condition.  The examiner also indicated that the Veteran had no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epiderman necrolysis.  The Veteran also had no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the seborrheic dermatitis, and the condition did not impact his ability to work.  The examiner opined that the seborrheic dermatitis was less likely than not incurred in or caused by an in-service injury, event, or illness.  His rationale was that the Veteran's STRs indicated that he was treated for pseudofolliculitis barbae and a rash on his chin due to a chin strap, but that the seborrheic dermatitis would not be related to or caused by either of those treatments.  The examiner also stated the Veteran's STRs were silent for treatment related to a stove blowing up in his face, but any such treatment would not have caused or contributed to the current seborrheic dermatitis.

The Board finds that the VA physician's opinion is competent and credible, and as such, is entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The physician's opinion was rendered after review of the file, solicitation of the Veteran's medical history, and a physical examination.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The physician also provided the rationale on which he based his opinion.  Moreover, there is no medical opinion of record to contradict the VA examiner's conclusions.  Accordingly, the Board finds that the weight of the competent and credible medical evidence establishes that the Veteran's current seborrheic dermatitis diagnosis is not related to the rashes reported in service.

The Board also finds that the Veteran, as a lay person, is competent to report having a rash, but he is not competent to determine whether a rash is related to symptoms or other events in service.  The etiology of various skin rashes or conditions goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds little probative value in the Veteran's statements with regard to establishing service connection.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for seborrheic dermatitis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for seborrheic dermatitis is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


